Per Curiam.

The warrant was issued at a time when plaintiff was knowingly in default in the payment of his fine. The payment of the fine after the issuance of the warrant did not render the warrant void. The arresting officer was a mere ministerial employee confronted with a directive for the arrest of the plaintiff and in obeying it he did not subject himself or the municipality to an action for false arrest and imprisonment. (Nastasi v. State of New York, 275 App. Div. 534, affd. 300 N. Y. 473; Fishbein v. State of New York, 204 Misc. 151, affd. 282 App. Div. 600; see, also, Vittorio v. St. Regis Paper Co., 239 N. Y. 148; Mudge v. State of New York, 271 App. Div. 1039.)
The judgment should be reversed, with $30 costs, and complaint dismissed, with costs.
Hecht, Aurelio and Tilzer, JJ., concur.
Judgment reversed, etc.